                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


JASON CUNNINGHAM, individually and as               )
adult natural son and sole wrongful death           )
beneficiary and next of kin, affiant and            )
administrator ad litem, and personal                )
representative for NANCY JANE LEWELLYN,             )
Deceased, and Estate of Nancy Jane Lewellyn,        )
                                                    )
               Plaintiff,                           )
                                                    )      Civil Action No.
v.                                                  )      2:18-cv-02185-TLP/dkv
                                                    )      Jury Demanded
SHELBY COUNTY, TENNESSEE;                           )
SHERIFF BILL OLDHAM;                                )
ROBERT PASCHAL, individually and                    )
in his official capacity as a Shelby County         )
Sheriff’s Deputy; and MARVIN WIGGINS,               )
individually and in his official capacity as a      )
Shelby County Sheriff’s Deputy,                     )
                                                    )
               Defendants.                          )


     MEMORANDUM IN SUPPORT OF ROBERT PASCHAL AND MARVIN WIGGINS’
      MOTION FOR SUMMARY JUDGMENT BASED ON QUALIFIED IMMUNITY


        Defendants Marvin Wiggins and Robert Paschal move this Court for Summary Judgment

as they are entitled to qualified immunity. In support of their Motion, Defendants state as

follows:

        Wiggins and Paschal are entitled to qualified immunity because, at the time Nancy

Lewellyn walked out of her house with a handgun, their actions were reasonable under the Sixth

Circuit’s segmenting approach.      Moreover, in light of the Sixth Circuit’s recent ruling in

Williams v. City of Chattanooga, Tennessee, No. 18-5516, 2019 WL 2145649 (6th Cir. May 15,
2019) (officers entitled to qualified immunity under identical circumstances), Wiggins and

Paschal cannot be said to have violated clearly established law.

                                         RELEVANT FACTS

        On March 17, 2017, Sheriff’s Deputies Marvin Wiggins and Robert Paschal came face to

face with a woman holding what she claimed was (and what appeared to be) a .45 caliber

handgun. The woman—Nancy Lewellyn—emerged from her front door holding this handgun,

twice raising it, after telling a 911 dispatcher that she had a “45” and that she intended to kill

herself and anyone who tried to stop her. The deputies did not open fire until Ms. Lewellyn

began to raise the handgun for the second time. The entire event—from the time that Lewellyn

opened her door to the deputies’ final shot—occurred in eleven (11) seconds. As explained in

more detail below, under the Sixth Circuit’s “segmenting approach,” the only time frame that the

Court should consider in assessing Wiggins and Paschal’s actions is that eleven seconds, along

with the information known to them at the time. The event was captured via dashcam footage.1

Plaintiff Jason Cunningham brought this lawsuit against Shelby County, Wiggins, and Paschal,

alleging a violation of Ms. Lewellyn’s Fourth Amendment rights pursuant to 42 U.S.C. § 1983.




1
 Attached to this Memorandum are three (3) CDs—one from each of the three deputies’ vehicles—
Collective Exhibit A. The SUVs will be referred to as “SUV 1,” “SUV 2,” and “SUV 3” based on the
order in which they arrived on the scene. As the videos make clear, this is also the order in which the
three vehicles lined up in the cul-de-sac outside Lewellyn’s house.

HOW TO ACCESS THE VIDEOS: The dashcam footage is stored on L3 Mobile-Vision, Inc. software,
which allows the viewer to see a control panel to the left of the video itself with vehicle indicators. The
primary benefit is that the viewer can click the “Switch to Camera 2” button to swap to the vehicle’s rear
camera. To access a video, open the DVD and click on the red L3 Logo that states “FlashbackPlayer.exe”.
On the screen that comes up, click “File” at the top left, and then select “Open File.” Another screen will
open, then select the available file (by either double-clicking or single-clicking and then clicking “Open”).



                                                     2
1.     The 911 Call

       Nancy Lewellyn called the 911 call center in Shelby County, Tennessee on March 17,

2017. She told the 911 dispatcher that she was suicidal, that she had a gun, and that she would

kill anyone who came to her residence to try and stop her. (Complaint, ECF 1, PageID# 5). She

said she believed the handgun was a .45 caliber pistol. (SUV 1 Dashcam).

       Shelby County Sheriff’s Deputies Marvin Wiggins, Robert Paschal, and Justin Jayroe

responded to the call. (SUV 1, 2, 3 Dashcam; Declaration of Robert Paschal (Exhibit B);

Declaration of Marvin Wiggins (Exhibit C)). Each deputy drove in a separate, marked Sheriff’s

Office SUV, equipped with front and rear video/audio cameras. The deputies had little

information about the situation they were responding to, but they did know these facts: that

Lewellyn had stated she would kill herself or any others who tried to stop her, (Complaint, ECF

1, PageID# 5); that she was suffering from some kind of mental disturbance, (Complaint, ECF 1,

PageID# 6); and that she told dispatch she was armed with a .45 caliber pistol. (SUV 1, 2

Dashcam at 12:11:51).

       Deputies Paschal and Jayroe arrived in their SUVs within seconds of each other. (SUV

1, 2 Dashcam at 12:13:23-24). The deputy driving SUV 1 parked it directly in front of

Lewellyn’s house, so that the front dashboard camera faced Lewellyn’s front door and driveway.

(SUV 1 Dashcam). SUV 2 lines up roughly right behind SUV 1, parking at an angle so that only

a portion of the house is visible from its front dashcam once parked. (SUV 2 Dashcam). Deputy

Wiggins then pulled up in SUV 3, 2 shortly after Jayroe and Paschal had arrived and exited their

vehicles, and just moments before Lewellyn emerged from her house. (SUV 3 Dashcam).


2
  The clocks on the videos from SUVs 1 and 2 sync up. However, the clock on SUV 3 is two or three
seconds behind the others. For purposes of this Motion and the attached Statement of Undisputed
Material Facts, the times are cited as SUVs 1 and 2 reflect them.


                                               3
2.     The Eleven-Second Event

       Forty-four (44) seconds after SUV 1 arrives, Lewellyn opened her front door and began

walking out of it at 12:14:07. (SUV 1 Dashcam). At that moment, she had a silver handgun in

her right hand and had it raised at roughly chest or eye level, pointed in the direction of SUV 1.3

(SUV 1 Dashcam; Photographs of Gun (Collective Exhibit D)). She then lowered the gun and

continued to walk out of the house, stepping around a tree that sat between her and the deputies.

(SUV 1 Dashcam). Once she clears the tree, a deputy yelled “Hey, Ma’am!” (SUV 1, 2 Dashcam

at 12:14:12). As he yelled this, Lewellyn again began to raise the gun. (1 at 12:14:12). Only

when the gun was up for the second time, approximately level with her torso, did Deputy Paschal

fire, striking Lewellyn in the side or back. (SUV 1 Dashcam at 12:14:12). Despite this first shot,

Lewellyn did not drop her gun or stop moving, and instead continued walking swiftly toward her

car (which was parked in her driveway). (SUV 1 Dashcam). Deputies Wiggins and Paschal

continued firing as she moved towards her car and pushed herself up off of its front hood. (SUV

1 Dashcam). Although the deputies continued to fire as she fell to the ground, she continued to

shift her position on the ground even after the last shot was fired. (SUV 1, at 12:14:18-19). The

deputies fired a total of ten (10) shots in a volley of quick succession, all inside of eight (8)

seconds. (SUV 1, 2, 3 Dashcam). From the moment she opened the door with her gun raised to

the moment the last shot was fired all took place within eleven (11) seconds. (SUV 1 Dashcam).

       At the time that Ms. Lewellyn fell to the ground, it was not apparent to the deputies in the

heat of the moment that she ever let go of her gun. (SUV 1, 2, 3 Dashcam). We now know that,

when she leaned onto the car, Ms. Lewellyn placed the gun on the hood of it. The deputies did

not see her do this, however, as the car was facing away from them and the hood slopes


3
  As SUV 1’s rear camera and SUVs 2 and 3’s front cameras make clear, Jayroe and Paschal are standing
at the rear of SUV 1 at that time, meaning she points the gun in their direction.

                                                 4
downward away from them. (SUV 1 Dashcam). This is further illustrated by one of the deputies

yelling “Put the gun down!” immediately after the last shot was fired. (SUV 1 Dashcam). The

other two deputies similarly yelled for her to show them her hands as they approached her after

the shots. (SUV 1 Dashcam).

       Within thirty-five (35) seconds of the last shot, once the deputies had secured the

weapon, one deputy told another to go get some gauze and a “med kit”. (SUV 1 Dashcam). The

deputies attempted to provide first aid by stopping the bleeding to her wounds until the

paramedics arrived. Tragically, despite their efforts to save her, Ms. Lewellyn died at the

hospital.

                                   LAW AND ARGUMENT
Standard of Review In Video Cases
       Cases involving video footage of the incident at issue are not governed by the normal

summary judgment standard. As the Sixth Circuit has recognized, summary judgment motions

are ordinarily viewed in the light most favorable to the non-movant. But sometimes there is “an

added wrinkle in th[e] case: existence in the record of videotape capturing the events in question.

In such a case where the police dash-cam video depicts all of the genuinely disputed facts, we

view [ ] the facts in the light depicted by the videotape.” Rudlaff v. Gillispie, 791 F.3d 638, 639

(6th Cir. 2015) (internal citations, quotation marks, elipses, and hyphens omitted); see Scott v.

Harris, 550 U.S. 372 (2007). Thus, the Court should view the facts in the light depicted by the

dashcam footage as the dashcam footage captured the entire event in this case.

A.     Under The Sixth Circuit’s “Segmenting Approach,” The Only Time Frame
       Relevant To Wiggins And Paschal’s Use Of Force Is The Eleven Seconds Between
       Lewellyn’s First Appearance And The Deputies’ Final Shot.

       In excessive force cases, courts in the Sixth Circuit use what is known as the “segmenting

approach” to analyze an officer's reasonableness “under the circumstances he faced at the time he


                                                5
decided to use force.” Thomas v. City of Columbus, Ohio, 854 F.3d 361, 365 (6th Cir. 2017).

Under this approach, the court examines “whether the force used to effect that seizure was

reasonable in the totality of the circumstances, not whether it was reasonable for the police to

create the circumstances.” Livermore v. Lubelan, 476 F.3d 397, 406 (6th Cir. 2007) (emphasis

added). Thus, even if an officer “approaches a scene recklessly, this will not necessarily render a

later decision to protect himself unreasonable.” Thomas, 854 F.3d at 365. A defendant officer in

Thomas shot the plaintiff as he was running out of a house with a handgun. The plaintiff’s estate

argued that the defendant officer recklessly rushed too close and too quickly to the suspect’s

location, thereby forcing himself into a situation where he had to defend himself with deadly

force against the suspect. But the Court explained:

       [W]e cannot, as [Plaintiff] urges, find a constitutional violation based on how
       Officer Kaufman approached the crime scene. Arguably, Officer Kaufman's
       decisions to rush toward the apartment without backup violated Columbus Police
       Department procedures. Arguably, his violations increased the likelihood that
       Officer Kaufman might have to use force. But those decisions were not seizures.
       Their reasonableness is not at issue.

Id. at 365 (emphasis added); see City & Cty. of San Francisco, Calif. v. Sheehan, 135 S. Ct.

1765, 1777 (2015) (“Indeed, even if [the officers] misjudged the situation, Sheehan cannot

establish a Fourth Amendment violation based merely on bad tactics that result in a deadly

confrontation that could have been avoided.”) (citation and internal quotation marks omitted).

Thus, courts consider only the moment of the alleged seizure and its surrounding circumstances,

such as the threat at hand and the information available to the officers at that moment.

       In this case, under the segmenting approach, the only time frame relevant to the Court’s

analysis begins when Ms. Lewellyn opens the door. See Stevens-Rucker v. City of Columbus,

Ohio, 739 F. App'x 834, 844 (6th Cir. 2018) (analyzing four shots fired inside of eight to ten

seconds as a “single event”) cert. denied sub nom. Stevens-Rucker v. Frenz, 139 S. Ct. 1291

                                                 6
(2019). Plaintiff indicates in the Complaint that liability exists because the deputies approached

the house too quickly or that they failed to take certain de-escalating steps before Ms. Lewellyn

opened her door. (Complaint, ECF 1, PageID# 12, 18). But those decisions were not seizures;

their reasonableness is not at issue. Under the segmenting approach, the only period that is

relevant (along with background information the deputies had that Plaintiff concedes) begins

when Lewellyn opens her door and ends with the last shot that struck her—all of which occurred

in under eleven (11) seconds and was captured on video. And in light of that time frame and the

video evidence, Wiggins and Paschal are entitled to qualified immunity.

B.      Deputies Wiggins And Paschal Are Entitled To Qualified Immunity.

        Qualified immunity shields government officials “from liability for civil damages insofar

as their conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Wilson v. Layne, 526 U.S. 603, 609 (1999) (quoting

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). This immunity “gives government officials

breathing room to make reasonable but mistaken judgments” and protects “all but the plainly

incompetent or those who knowingly violate the law.” Ashcroft v. al-Kidd, 563 U.S. 731, 743

(2011) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)). The plaintiff bears the burden of

demonstrating that the defendant is not entitled to qualified immunity. Blake v. Wright, 179 F.3d

1003, 1007 (6th Cir. 1999).4 When the question is unclear as to whether an officer’s use of force

was reasonable or excessive, “the proper course is to grant summary judgment to the officers,

even if the court would hold the officers’ conduct unconstitutional in hindsight.” Rudlaff v.

Gillispie, 791 F.3d 638, 644 (6th Cir. 2015) (citing al-Kidd, 563 U.S. at 131); see Saucier v.

Katz, 533 U.S. 194, 206 (2001) (“Qualified immunity operates . . . to protect officers from the

4
 A § 1983 plaintiff must show that the defendant acted "knowingly or intentionally to violate his or her
constitutional rights, such that mere negligence or recklessness is insufficient.” Ahlers v. Schebil, 188
F.3d 365, 373 (6th Cir. 1999) (citation omitted).

                                                   7
sometimes ‘hazy border between excessive and acceptable force.’ ”).

        In evaluating a claim of qualified immunity, courts in the Sixth Circuit consider (1)

whether a constitutional violation occurred, (2) whether the right violated was clearly

established, and (3) whether “the plaintiff has alleged sufficient facts, and supported the

allegations by sufficient evidence, to indicate that what the official allegedly did was objectively

unreasonable in light of the clearly established constitutional rights.”5 Majors v. Clark, No. 04-

2711-M1/V, 2006 WL 2032374, at *5 (W.D. Tenn. July 17, 2006) (quoting Scicluna v. Wells,

186 F.3d 685, 691 (6th Cir. 1999)). The Court can conduct this analysis in the order it deems

appropriate, and may find that a right was not clearly established without first deciding whether a

violation occurred. Pearson v. Callahan, 555 U.S. 223, 242 (2009).

        1. Whether An Excessive Force Violation Occurred

        Excessive force claims are analyzed under an objective reasonableness standard.

Graham v. Connor, 490 U.S. 386, 397 (1989). Courts analyze an officer's decision to use force

“from the perspective of a reasonable officer on the scene, rather than with the 20/20 vision of

hindsight.” Id. at 396. This is because police officers face “tense, uncertain, and rapidly

evolving” situations that require “split-second judgments.” Id. at 397. “In making this judgment,

we must be careful not to substitute our personal notions of proper police procedure for the

instantaneous decision of the officer at the scene.” Mullins v. Cyranek, 805 F.3d 760, 766 (6th

Cir. 2015) (citation, internal quotation marks omitted). Instead, courts adopt a “built-in measure


5
  As to the third prong, the Sixth Circuit explained in Robertson v. Lucas, 753 F.3d 606 (6th Cir. 2014):
“We have, from time to time, elaborated a third step in the qualified immunity analysis: whether the
plaintiff has offered sufficient evidence to indicate that what the official allegedly did was objectively
unreasonable in light of the clearly established constitutional rights. This requirement is implicit in the
two-step approach. Regardless of how the test is articulated, a defendant will only be held liable if his or
her actions were objectively unreasonable in view of clearly established law.” Id. at 615 n.4 (internal
citations and quotation marks omitted).


                                                     8
of deference to the officer’s on-the-spot judgment about the level of force necessary in light of

the circumstances of the particular case.” Burchett v. Kiefer, 310 F.3d 937, 944 (6th Cir. 2002).

In excessive force cases involving qualified immunity, courts consider “only the facts that were

knowable to the defendant officers.” White v. Pauly, 137 S. Ct. 548, 550 (2017). The Fourth

Amendment only requires officers to act reasonably based on the information they have, “it does

not require them to perceive a situation accurately.” Thomas v. City of Columbus, Ohio, 854

F.3d 361, 365 (6th Cir. 2017).

       Under Graham, courts must pay “careful attention to the facts and circumstances of [the

case at issue], including the severity of the crime at issue, whether the suspect poses an

immediate threat to the safety of the officers or others, and whether he is actively resisting arrest

or attempting to evade arrest by flight[.]” Graham, 490 U.S. at 396. Although the Graham

factors guide the reasonableness inquiry, “the ultimate question” is “whether the totality of the

circumstances justifies a particular sort of seizure.” Ciminillo v. Streicher, 434 F.3d 461, 467

(6th Cir. 2006) (internal quotation removed); see Smith v. City of Hemet, 394 F.3d 689, 702 (9th

Cir. 2005) (“[T]he most important single element of the three specified [Graham] factors [is]:

whether the suspect poses an immediate threat to the safety of the officers or others.”) (internal

quotations and citation omitted).

       Officers may use deadly force to protect themselves even against suspects suffering from

mental illness. The Sixth Circuit recognized as much in Rucinski v. Cty. of Oakland, 655 F.

App'x 338 (6th Cir. 2016), where it affirmed a finding of qualified immunity for officers who

shot a knife-wielding mentally ill man during a “welfare check” house call. The plaintiff in

Rucinski argued that the officers’ actions were not reasonable because they were conducting a




                                                 9
welfare check on a mentally ill person, rather than confronting a criminal suspect. The Court

rejected this argument, observing:

        [Plaintiff] identifies no case law restricting an officer's ability to use deadly force
        when she has probable cause to believe that a mentally ill person poses an
        imminent threat of serious physical harm to her person; indeed, out of circuit case
        law weighs against this argument. See, e.g., Sanders v. City of Minneapolis, 474
        F.3d 523, 527 (8th Cir. 2007) (quoting Bates ex rel. Johns v. Chesterfield County,
        Va., 216 F.3d 367, 372 (4th Cir. 2000)) (“Knowledge of a person's disability
        simply cannot foreclose officers from protecting themselves . . . when faced with
        threatening conduct by the disabled individual.”).

Id. at 342.

        Further, deputies do not have to wait until an armed suspect fires at them or even points

the weapon directly at them to defend themselves. The most instructive case on this point is

Thomas v. City of Columbus, Ohio, 854 F.3d 361 (6th Cir. 2017), in which a police officer

encountered an individual running out of a house with a firearm in hand. The Court held that the

officer was “entitled to immunity regardless of whether Destin raised the gun.” Id. at 365

(emphasis added). The Court explained that, in light of the totality of the circumstances, it did

not matter if the suspect raised his weapon. Id. at 365-66; see generally, Thornton v. City of

Columbus, 727 F. App'x 829, 838 (6th Cir. 2018) (“The Officers also did not have to wait for

Thornton to raise his weapon before employing deadly force.”); Leong v. City of Detroit, 151 F.

Supp. 2d 858, 865-66 (E.D. Mich. 2001) (“Plainly, an armed and gun-wielding suspect can turn

and train his weapon on an officer or bystander in an instant, with disastrous consequences. This

Court is aware of no case, and Plaintiff has not cited one, which would compel a police officer to

await such an occurrence, despite otherwise having determined that a suspect is armed and poses

an imminent threat of serious harm to the officers or others in the vicinity.”). 6


6
 Nor are deputies’ actions unreasonable when what they believe to be a real firearm turns out to be a BB
gun. Plaintiff repeatedly notes in the Complaint that what Ms. Lewellyn had was in fact a BB gun. This
makes no difference as it was not apparent to the deputies based on its appearance, not to mention that

                                                  10
        Similarly, officers’ conduct can still be reasonable even if they fire a volley of shots

during and after the suspect falls to the ground, and even if the suspect has dropped her weapon.

The Sixth Circuit recently reaffirmed this point in a case with facts almost identical to the case at

bar in Williams v. City of Chattanooga, Tennessee, No. 18-5516, 2019 WL 2145649 (6th Cir.

May 15, 2019). Officers in Williams responded to a home with a report of a mental health issue

after the suspect—Javario Eagle—called 911 and made “several bizarre statements” to the

dispatcher, such as “I’m fixing to stop all of this s---, y’all know that right?” Id. at *1. Once

officers arrived on the scene, Mr. Eagle pulled out a handgun and, after coming in and out of his

apartment several times, charged out with the handgun and a sword toward an officer. Id. at *2.

The officers fired two shots at Eagle, causing him to drop both weapons and fall on the ground.

Id. As one officer moved toward Eagle to secure his weapons, “Eagle shifted his position, rolling

onto his stomach with both arms outstretched in front of him on the ground. Eagle’s head was

tilted forward and looking up. At this point, [five officers] fired their weapons.” Id. Eight

bullets struck Eagle, who later died as a result. Id.

        The Williams district court found that the officers were entitled to qualified immunity and

the Sixth Circuit affirmed. Id. at *1. The plaintiffs argued that the second volley, fired while

Eagle was unarmed and lying on the ground, was not reasonable. The Sixth Circuit disagreed,

explaining:



they had been told by her indirectly that it was a real .45 caliber pistol. See Munroe v. City of Austin, 300
F. Supp. 3d 915, 931 (W.D. Tex. 2018) (“Although in hindsight it appears that Munroe's BB gun probably
was not a threat to the officers at the scene, because the gun was in appearance an exact replica of a real
handgun, they could not have known that at the time.”); see generally Simmonds v. Genesee Cty., 682
F.3d 438, 445 (6th Cir. 2012) (“Although 20/20 hindsight now informs us that Kevin was unarmed at the
time, all of the information available to the officers at the time they used force constituted probable cause
that Kevin posed a threat of serious physical harm.”) (emphasis in original, internal brackets, quotation
marks, ellipsis, and citations omitted).



                                                     11
        the circumstances show all defendant-Officers acted reasonably when firing the
        second volley . . . [E]ach Officer responded to a tense and uncertain
        situation. Every defendant-Officer arrived in time to see Eagle sprint toward
        Sergeant Churchwell with a pistol and a sword, only halting after being shot.
        After the first volley, Eagle continued to shift his position on the ground and
        Officers did not know where Eagle’s pistol was at the time he stretched his arms
        out. The Officers had probable cause to shoot Eagle, even those arriving later in
        time, because they could have reasonably believed that Eagle was reaching for his
        gun as he was moving on the ground, consistent with his prior sprint toward
        Churchwell. Accordingly, the Officers’ decisions to fire a second volley were not
        objectively unreasonable.

Id. at *4. (original internal brackets, quotation marks, and citations omitted). Thus, officers are

entitled to qualified immunity even if they fire a volley of shots at a suspect who has fallen to the

ground and dropped his weapon if he continues to move and the location of his previously-held

weapon is unknown to them. See Gaddis ex rel. Gaddis v. Redford Twp., 364 F.3d 763, 777 (6th

Cir. 2004) (“[Plaintiff] finally suggests that even if his actions justified a lethal response, the

officers crossed the constitutional line by firing sixteen shots at him. We disagree. While the two

officers fired a total of sixteen shots at him, it was a single volley.”).

        The Sixth Circuit dealt with another similar situation in Stevens-Rucker v. City of

Columbus, Ohio, 739 F. App'x 834 (6th Cir. 2018), cert. denied sub nom. Stevens-Rucker v.

Frenz, 139 S. Ct. 1291 (2019), where it reversed a district court’s denial of qualified immunity.

The officer in Stevens-Rucker shot an individual four times, twice when the suspect was standing

in front of him with a knife and twice after the suspect fell to the ground. The Sixth Circuit held

that all four shots needed to be reviewed as a single incident, rather than as two or four separate

incidents. Based on that, the Court explained that “a single shooting consisting of four shots

fired within a second of one another . . . was not enough time for Officer McKee to stop and

reassess the threat level between the shots. He continued to use his firearm to stop what he

justifiably perceived as an immediate threat to his safety.” Id. at 844 (emphasis added). Thus, the



                                                   12
Court found that the officer’s conduct was reasonable and that he was entitled to qualified

immunity. See also City & Cty. of San Francisco, Calif. v. Sheehan, 135 S. Ct. 1765, 1771

(2015) (“There is a dispute regarding whether Sheehan was on the ground for the last shot. This

dispute is not material: Even if Sheehan was on the ground, she was certainly not subdued.”)

(citation and internal quotation marks omitted); Mullins v. Cyranek, 805 F.3d 760, 767 (6th Cir.

2015) (“Because only a few seconds passed between when Mullins brandished his firearm and

when Cyranek shot Mullins, a reasonable officer in the same situation could have fired with the

belief that Mullins still had the gun in his hand. While hindsight reveals that Mullins was no

longer a threat when he was shot, we do not think it is prudent to deny police officers qualified

immunity in situations where they are faced with a threat of severe physical injury or death and

must make split-second decisions, albeit ultimately mistaken decisions, about the amount of

force necessary to subdue such a threat.”) (internal citations, quotation marks, and ellipsis

omitted).

       Similarly, a use of deadly force is not unreasonable simply because a suspect is struck in

the back or side. Instead, the ultimate inquiry is reasonableness in light of the circumstances. An

officer is not in every circumstance required to wait “until a suspect actually points a weapon at

him or [to] issue a warning before using deadly force, and this is true even when the suspect’s

back is to the officer.” Thornton v. City of Columbus, No. 2:15-CV-1337, 2017 WL 2573252, at

*11 (S.D. Ohio June 14, 2017) (emphasis added, citation omitted), aff'd, 727 F. App'x 829 (6th

Cir. 2018).

       Taken in the light depicted in the video, Wiggins and Paschal’s actions were not

objectively unreasonable during the eleven-second scenario they faced. Before she exited the

house, the deputies had been told that she was (a) in possession of a .45 caliber handgun and (b)



                                                13
that she said she would kill anyone who tried to stop her from killing herself. Even still, the

deputies did not fire immediately when she walked out of the house, despite her pointing the gun

at them. Instead, they waited, and one deputy even yelled for her to stop. Only when she raised

the gun for the second time did someone fire. After the first shot, Lewellyn did not drop the gun,

nor did she stop moving. Thus, a deputy fired again. The remaining eight shots took place within

four (4) seconds. And all ten shots were fired inside of eight (8) seconds, meaning there was less

than a second between shots. As the Stevens-Rucker Court held, a volley of shots fired within

seconds of each other does not give an officer time to stop and reassess the situation, and an

officer does not act unreasonably in firing a volley of shots in quick succession against a

perceived deadly threat. Further, even after she fell, the deputies did not know where the

handgun was and she continued to shift her position on the ground (like the suspect in Williams).

A bullet fired from the ground is just as deadly as one fired from a standing position. In light of

Williams and Stevens-Rucker, this volley was not objectively unreasonable.

       Plaintiff may argue that the video does not show (or that more discovery is needed to

determine) that Lewellyn pointed her gun at the deputies. This argument fails for three reasons.

First, the video unequivocally shows that she pointed the gun at the deputies when she first opens

her door. (SUV 1 Dashcam at 12:14:07-08). When she walked out of her house, she pointed the

gun directly at the dash camera, which sits within SUV 1. And as Wiggins’ SUV (SUV 3)

arrives, Paschal and Jayroe can be seen standing beside and behind SUV 1. Thus, as she was

pointing the gun at SUV 1, she was also pointing it in the area where Jayroe and Paschal were

standing. Second, they were in a cul-de-sac, meaning any direction she pointed the gun when

she raised it the second time, she was pointing it at or within feet of a house. As the videos make

clear when the deputies pull up, she is surrounded by houses.          And since she had stated



                                                14
previously that she would kill anyone, it was objectively reasonable for them to perceive her as

raising the gun for the second time to begin firing, if not at them, then randomly in the direction

of houses. Finally, as the Sixth Circuit has made clear, it does not matter whether she pointed the

gun at them in light of the circumstances. She walked out of her house brandishing a handgun,

which she had previously told dispatch was a .45 that she would use to kill others. She held it by

the grip and twice raised it. Even though the second time she raised it, it was pointed slightly out

to her right, all she had to do was pan it a matter of inches and it would be aimed at the deputies.

The deputies did not have to wait for her to align the sights of a .45 caliber handgun directly on

them before firing in self-defense.

       That Lewellyn dropped her handgun during the volley does not change this outcome.

The Complaint alleges (and we now know) that Ms. Lewellyn’s handgun ultimately ended up on

the hood of her car before the last shots were fired. Plaintiff asserts that Ms. Lewellyn was

“obviously” trying to surrender. However, in the light depicted in the video, it was not

unreasonable for Wiggins and Paschal to draw a different conclusion. The Fourth Amendment

“does not require [officers] to perceive a situation accurately.” Thomas, 854 F.3d at 365; see

Jones v. City of Cleveland, No. 1:15-CV-1190, 2016 WL 1626855 (N.D. Ohio Apr. 25, 2016)

(“Courts do not require police officers to stop shooting the second that a fleeing suspect discards

his gun.”); accord. Mullins, 805 F.3d at 767. The video shows that she leaned on the hood of the

car and pushed herself off of it; it is at best unclear why or how she left the handgun on the hood.

The Complaint describes her as placing the gun on the hood “obviously and in plain sight,” but

as the video shows, the hood of the car sloped downward and away from the deputies, meaning

the gun was not visible to them on the hood. Except for the fraction of a second in which she

actually placed the gun on the hood, what she did was obscured by the car. Had she chosen to,



                                                15
she could have simply dropped the gun on the ground, which the deputies might have seen more

clearly or even been looking for as a signal to cease fire.7 Instead, like in Williams, after

dropping the gun she continued to move and, like in Williams and Mullins, the deputies did not

know where the gun was. They were not required to stop defending themselves and reassess the

situation within tenths of seconds in light of a deadly threat. Plaintiff’s argument that they should

have perceived her decision to place the gun on an obscured part of her car more quickly runs

contrary to the principle that courts do not conduct an excessive force analysis with the 20/20

vision of hindsight. Their actions were not objectively unreasonable.

        2. Clearly Established Law

        Even if the Court finds that Wiggins and Paschal’s conduct was not objectively

reasonable under the Fourth Amendment, they are still entitled to qualified immunity because

their actions had not been previously proscribed by clearly established law. To determine

whether a right was clearly established, courts “look first to decisions of the Supreme Court, then

to our own [Sixth Circuit] precedents, and then to decisions of other courts of appeal, and we ask

whether these precedents placed the constitutional question beyond debate.” Hearring v.

Sliwowski, 712 F.3d 275, 280 (6th Cir. 2013) (emphasis added, citation omitted). A plaintiff

cannot satisfy this burden by alleging a violation of “extremely abstract rights.” Anderson v.

Creighton, 483 U.S. 635, 640 (1987); see Sheehan, 135 S. Ct. at 1776 (“Qualified immunity is

no immunity at all if ‘clearly established’ law can simply be defined as the right to be free from

unreasonable searches and seizures.”). Instead, case precedent must make the “contours of the


7
  Unlike the deputies, Lewellyn knew her gun was not real, and therefore knew it would not discharge
accidentally if she simply let it fall from her hand to the ground so that the deputies could see her do it.
To instead run over to a car and place it on the hood mid-volley was, to say the least, an atypical choice
and not something a reasonable officer would have anticipated or looked for during the adrenaline-filled
moment. At a minimum, it was not unconstitutional for them to fail to perceive this split-second act
accurately.

                                                    16
right . . . sufficiently clear that a reasonable official would understand that what he is doing

violates that right.” Anderson, 483 U.S. at 640; see White v. Pauly, 137 S. Ct. 548, 552 (2017).

        The U.S. Supreme Court recently elaborated once again on the clearly-established-right

element of the qualified immunity analysis in Kisela v. Hughes, 138 S. Ct. 1148 (2018) (per

curiam):

        “[S]pecificity is especially important in the Fourth Amendment context, where the
        Court has recognized that it is sometimes difficult for an officer to determine how
        the relevant legal doctrine, here excessive force, will apply to the factual situation
        the officer confronts.” Mullenix v. Luna, [136 S.Ct. 305, 308] (2015) (per curiam)
        (internal quotation marks omitted). Use of excessive force is an area of the law
        “in which the result depends very much on the facts of each case,” and thus police
        officers are entitled to qualified immunity unless existing precedent “squarely
        governs” the specific facts at issue.

        Kisela, 138 S. Ct. at 1152-53 (emphasis added); see also Mullenix v. Luna, 136 S. Ct.

305, 308 (2015) (“The dispositive question is ‘whether the violative nature of particular conduct

is clearly established.’”) (emphasis in original) (citation omitted).

        Here, Plaintiff can cite no Supreme Court or Sixth Circuit case law that put Wiggins and

Paschal on notice that their actions that day, in light of the particular circumstances they faced,

were objectively unreasonable. At a minimum, their conduct was not established “beyond

debate” as unconstitutional. Thus, they are entitled to qualified immunity. Moreover, the Mullins,

Thomas, Stevens-Rucker, Williams opinions discussed above (as well as all the controlling case

law cited throughout this Memorandum) show that their actions were not contrary to any case

precedent that squarely governed the situation they faced. 8


8
  Admittedly, Williams and Stevens-Rucker are unpublished. Therefore, they cannot have put Wiggins and
Paschal on notice of the clearly established Fourth Amendment law in the Sixth Circuit. See Hall v.
Shipley, 932 F.2d 1147 (6th Cir. 1991). However, the Sixth Circuit has recognized that unpublished cases
can still show the Court that a particular fact-pattern has not been clearly established as a violation. See
Morgan v. Fairfield Cty., Ohio, 903 F.3d 553, 565 (6th Cir. 2018) (“And although unpublished cases do
not upset the state of the law, in rare instances they can show that members of this court, during the same
time period, facing the exact same question, did not think the law to be clearly established.”) (original

                                                    17
        3. Reasonableness In Light Of Clearly Established Law

        Finally, as to the third prong of the Sixth Circuit’s qualified immunity analysis, the

objective-reasonableness standard requires that courts analyze claims of qualified immunity “on

a fact-specific, case-by-case basis to determine whether a reasonable official in the defendants'

position could have believed that his conduct was lawful, in light of clearly established law and

the information he possessed.” Pray v. City of Sandusky, 49 F.3d 1154, 1158 (6th Cir. 1995).

Officers are entitled to qualified immunity if they made a reasonable decision, even if it was

mistaken. Srisavath v. City of Brentwood, 243 F. App'x 909, 919 (6th Cir. 2007). Qualified

immunity also contemplates that fast-paced scenarios make it more difficult for officers to weigh

the constitutionality of a given response, and therefore warrant more deference to officers in such

cases. See Mullenix, 136 S. Ct. at 309 (“[I]t would be unreasonable to expect a police officer to

make the numerous legal conclusions necessary to apply Garner to a high-speed car chase . . . .”)

(citation omitted).

        As more thoroughly addressed above, Wiggins and Paschal did not act in a way that was

plainly unreasonable in light of clearly established law. Instead, they responded as best they

could to a rapidly-evolving situation in which a woman who had stated she would kill them with

a .45 caliber pistol then emerged from her house with a pistol in hand. From the moment

Lewellyn opened her door to the moment she raised the gun for the second time, they had four

(4) to five (5) seconds to decide what to do, and the entire event was over in eleven (11) seconds.

In light of those circumstances and the state of the law, they made a split-second decision that


emphasis removed, emphasis added), reh'g denied (Sept. 25, 2018), cert. denied, 139 S. Ct. 1377 (2019).
This same principle applies despite the fact that Williams, Stevens-Rucker, and Thomas were decided after
the facts of this case. See Doe v. Tullis, No. 01-2044, 2003 WL 25506473, at *9 (C.D. Ill. Nov. 25, 2003)
(“If the law was not clearly established in 2003, then it was not clearly established in 2000 or 2001, at the
time Defendants in this case acted.”).


                                                     18
was not objectively unreasonable. Qualified immunity protects just such decisions. When the

question is unclear as to whether officers’ use of force was reasonable or excessive, “the proper

course is to grant summary judgment to the officers, even if the court would hold the officers’

conduct unconstitutional in hindsight.” Rudlaff v. Gillispie, 791 F.3d 638, 644 (6th Cir. 2015)

(citation omitted). Wiggins and Paschal are entitled to qualified immunity.

                                        CONCLUSION

       Based on the foregoing, Wiggins and Paschal request that the Court grant them summary

judgment and award them any other relief to which they are entitled.



                                            Respectfully submitted,

                                            /s/ E. Lee Whitwell
                                            JOHN MARSHALL JONES (#13289)
                                            johnm.jones@shelbycountytn.gov
                                            E. LEE WHITWELL (#33622)
                                            lee.whitwell@shelbycountytn.gov
                                            SHELBY COUNTY ATTORNEY’S OFFICE
                                            160 North Main Street, Suite 950
                                            Memphis, TN 38103
                                            (901) 222-2100

                                            Attorneys for Defendants




                                               19
                                       Certificate of Service

       I certify that the foregoing is being filed via the Court’s ECF system this 24th day of June,
2018, for service on all persons registered in connection with this case including:

Daniel A. Seward
4510 Chickasaw Road
Memphis, TN 38117

Attorney for Plaintiff

                                              /s/ E. Lee Whitwell




                                                20
